Grant, C. J.
Respondent was convicted of robbery from the person, being armed with a dangerous weapon. His co-respondent was one Cotie. The crime was committed about 10 o’clock at night. The defense was an alibi,' — that the respondents were at the house of Mr. Riede’s father at the time. Johanna Riede, sister of respondent, testified that she left the house after supper on the day the crime was committed, and returned about *7019 o’clock; that respondent and Cotie also went down town after supper, and when she returned they were in the kitchen, playing cards; that she went to bed about a quarter to 11 o’clock, and they were still there playing cards. She was asked no questions about a conversation with one Joseph Shoup. For the purpose of impeaching her testimony, Mr. Shoup was called, and testified that he asked her what time Joe was home, and that she replied “he was home all. the evening, playing cards.” Counsel for the people concede the rule in regard to impeaching testimony of this character to be that the witness must first be interrogated as to the time, place, and the conversation. This rule was not complied with. The only reason .now urged to avoid the error is that it was immaterial, and did not prejudice the respondent. Her testimony was very material, for, if true, the respondent was not guilty. It was important for him that the rule in regard to impeachment be observed. It is true that the impeachment was upon an immateral matter, for it was of no consequence whether he was at home before 9 o’clock, or whether she so stated. But the jury were not instructed to disregard Mr. Shoup’s testimony, and may have thought it very material. They may possibly have found that she testified falsely on this point, and therefore have disregarded her testimony entirely. We cannot, therefore, say that it was error without prejudice.
For this error the conviction must be reversed, and a new trial ordered. We find no other error.
The other Justices concurred.